DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 13, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray et al. U.S. Patent Publication No. 2013/0050149 (hereinafter Rattray) in view Yuki et al. U.S. Patent Publication No. 2012/0242636 (hereinafter Yuki).
Consider claim 1, Rattray teaches an under-display sensing device, comprising: a liquid crystal display (LCD) module that includes an LCD unit having a display surface (Figure 1, LCD 520) and a backlight unit disposed at a side opposite to said display surface for emitting a visible light (Figure 1, backlight 524); an optical filter unit that is disposed on said backlight unit at a side opposite to said LCD unit for filtering the light to obtain a filtered light having predetermined wavelengths (Figure 1 and [0031], filter is provided on the imaging device 550); and an optical sensing unit that is disposed on said optical filter unit at a side opposite to said backlight unit for detecting the filtered light from said optical filter unit (Figure 1 and [0031], imaging device 550).
Rattray does not appear to specifically disclose receiving the visible light emitted from said backlight unit toward said LCD unit and reflected by a biometric object touching said display surface, and for filtering the visible light. 
However, in a related field of endeavor, Yuki teaches display device including a plurality of photosensors (abstract) and further teaches the visible light emitted from said backlight unit toward said LCD unit and reflected by a biometric object touching said display surface, and for filtering the visible light (Figure 4C, light from backlight 10 toward LCD 30 and reflected by K, where the sensor apertures 18a, 18b and 18c may be filled with color filters for the three colors, i.e. R, G and B, in order to implement color scanner functionality as mentioned in [0066]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a color filter for reflected backlight as taught by Yuki with the benefit that sensor should be able to implement color scanner functionality as suggested by Yuki in [0066].

Consider claim 2, Rattray and Yuki all the limitations of claim 1.
Rattray does not appear to specifically disclose optical filter unit has a transmittance of not lower than 60.
However, Rattray teaches an IR pass filter in [0031] and thus IR pass filter should allow a high degree of transmittance for IR lights.
It would have been obvious to one of ordinary skill in the art to use a high transmittance degree filter so that light beams can reach optical sensor. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 3, Rattray and Yuki all the limitations of claim 1.
Rattray’s figure 1 does not appear to specifically disclose optical sensing unit includes a plurality of optical sensing chips.
However, Rattray teaches in figure 10, optical sensing unit includes a plurality of optical sensing chips (Figure 10, 1050).
Therefore, it would have been obvious to provide a plurality of optical sensor chips as taught by Rattray’s figure 10 with the benefit that each image device has a field of view encompassing a respective partially transparent layer as mentioned in [0046].

Consider claim 5, Rattray and Yuki teach all the limitations of claim 1. In addition, Rattray teaches said optical filter unit includes an optical filter that is disposed between said backlight unit and said optical sensing unit for filtering the light (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524). In addition, Yuki teaches filtering visible light [0066]. 

Consider claim 8, Rattray and Yuki teach all the limitations of claim 5. In addition, Rattray teaches said optical filter unit further includes a transparent substrate disposed under said backlight unit, said optical filter being formed on a surface of said transparent substrate (Figure 1 and [0031], support layer 540, where [0031] suggests that filter is provided on the imaging device 550).

Consider claim 13, Rattray and Yuki teach all the limitations of claim 1. In addition, Rattray teaches a projection of said optical filter unit on said backlight unit completely or partially covers said backlight unit (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524).

Consider claim 14, Rattray and Yuki teach all the limitations of claim 1. In addition, Rattray teaches a projection of said optical sensing unit on said backlight unit falls within said backlight unit (Figure 1 and [0031], filter is provided on the imaging device 550, where backlight unit is 524).

Consider claim 16, Rattray and Yuki teach all the limitations of claim 1. In addition, Rattray teaches a circuit control module communicatively connected to said optical sensing unit (Figure 1, 550 and 560).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattray and Yuki as applied to claim 1 above, and further in view of Shen et al. U.S. Patent Publication No. 2019/0026523
Consider claim 4, Rattray teaches all the limitations of claim 1. 
Rattray does not appear to specifically disclose optical sensing chips are one of a charge coupled device (CCD) and a complementary metal-oxide semiconductor (CMOS).
However, in a related field of endeavor, Shen teaches optical sensing and display (abstract) and further teaches optical sensing chips are one of a charge coupled device (CCD) and a complementary metal-oxide semiconductor (CMOS) [0064].
Therefore, it would have been obvious to one of the ordinary skill in the art to provide CCD or CMOS as taught by Shen with the benefit that CCD or CMOS are capable of detecting the intensity of incident light as suggested by Shen in [0064].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Yuki).
On page 2, Applicant argues that “backlight layer 524 is formed of a light guiding material which directs the visible backlight illumination from the backlight illumination source 526, and is not a backlight unit for emitting a visible light”. The Office respectfully disagrees for the following reasons.
Claim does not exclude a light guiding material. In addition, unit 524 is considered part of the backlight unit since it provides the light to the LCD panel 520 (see figure 1). Furthermore, the backlight unit 10 of Yuki (see figure 4c) does not appear to have a light guiding material. Consequently, this argument has been considered but it is not persuasive.
On page 3, Applicant argues that “Rattray’s IR pass filter is provided on the imaging device 550…,which is different from the claimed optical filter (312) that is formed on a surface of the transparent substrate (311)”. The Office respectfully disagrees for the following reasons.
Figure 1 shows that sensing unit 550 is formed under a surface of 540 and thus the filter is formed under (on) a surface of 540. Consequently, this argument has been considered but it is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621